     Case 1:18-cv-01758-TCW Document 22 Filed 11/19/18 Page 1 of 3



          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
__________________________________________
                                           )
HIGHER EDUCATION LOAN AUTHORITY            )
OF THE STATE OF MISSOURI,                 )
                                          )
                  Plaintiff,              )  No. 18-1758C
                                          )  Judge Wheeler
      v.                                  )
                                          )
UNITED STATES,                            )
                                          )
                  Defendant.              )
__________________________________________)

                          DEFENDANT’S STATUS REPORT

       Defendant, the United States, respectfully submits this status report in response to

the Court’s request at the telephonic status conference of November 16, 2018, that the

United States file a statement of position in response to plaintiff’s motion for a temporary

restraining order and preliminary injunction that would prohibit “the Defendant from

proceeding with the receipt of proposals or making contract awards under the Phase II

Procurement pending final disposition of Plaintiff’s Complaint in this matter.” See Pl.

Brief in Support of Mot. for TRO and PI, at 44, Nov. 16, 2018, ECF No. 14. We

understood the Court to request that we report whether the United States would agree to a

two-week stay in light of the November 21, 2018 deadline for the receipt of proposals for

Component D of the procurement.

       After consultation with the client agency, the Department of Education, and

without conceding any likelihood of success on the merits, we respond that the

Government is prepared to stay the receipt of proposals or making of contract awards

under the Phase II Procurement until December 5, 2018, which is two weeks after the

November 21, 2018 date for receipt of proposals relating to Component D of the Phase II
     Case 1:18-cv-01758-TCW Document 22 Filed 11/19/18 Page 2 of 3



solicitation. As we reported to the Court during the November 16, 2018 status

conference, we have agreed to stay contract awards for Components D, E, and F of the

Phase II solicitation until the conclusion of briefing and oral argument in this matter on

January 30, 2019. See Scheduling Order, Nov. 16, 2018, ECF No. 17. We oppose a stay

beyond December 5, 2018, however, for the other activities contemplated by plaintiff’s

motion, e.g., contract awards under Components A and B and receipt of contract

proposals for Components C, D, E, and F. We thus respectfully request that the Court set

the date for our response to plaintiff’s motion for a temporary restraining order and

preliminary injunction on November 30, 2018, and schedule oral argument on the motion

on December 3 or 4, 2018. We anticipate that this schedule will permit orderly

consideration of plaintiff’s motion.




                                             2
    Case 1:18-cv-01758-TCW Document 22 Filed 11/19/18 Page 3 of 3



                                  Respectfully submitted,

                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  ROBERT E. KIRSCHMAN, JR.
                                  Director


                                  /s/ Lisa L. Donahue
                                  LISA L. DONAHUE
                                  Assistant Director


                                  /s/ John J. Todor
                                  JOHN J. TODOR
                                  Senior Trial Counsel
                                  Commercial Litigation Branch
                                  U.S. Department of Justice
                                  Civil Division
                                  P.O. Box 480
                                  Ben Franklin Station
                                  Washington, D.C. 20044
                                  Tel: (202) 616-2382
                                  Fax: (202) 307-0972
                                  Email: john.todor@usdoj.gov

November 19, 2018                 Attorneys for Defendant




                                  3
